Citation Nr: 0506884	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-27 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an earlier effective date 
for the grant of a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than January 6, 
1997, for the grant of TDIU under the provisions of 38 C.F.R. 
§ 4.16(a).

3.  Whether the claim of entitlement to a TDIU should be 
referred to Under Secretary for Benefits or the Director, 
Compensation and Pension Service under the provisions of 
38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to June 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  In November 1996, the RO granted entitlement to service 
connection for schizophrenia, rated at 30 percent disabling, 
and assigned an effective date of July 1988.  The veteran 
indicated that he was satisfied with the 30 percent rating 
and withdrew his appeal.

2.  In November 1997, he submitted evidence which was 
considered a claim for an increased rating.

3.  In May 1998, the RO increased the rating for 
schizophrenia to 70 percent and established an effective date 
of November 6, 1997.

4.  By the May 1998 rating, the veteran's psychiatric 
disability satisfied the requirement of one disability 
ratable at 60 percent or more for consideration of a TDIU 
rating.  

5.  As such, the RO provided the veteran with the claim for a 
TDIU, which he filed in May 1998.

6.  In December 1998, the RO granted a TDIU and established 
an effective date of November 6, 1997, the same date as the 
award of a 70 percent rating for schizophrenia.

7.  Upon further consideration, in March 1999, the RO granted 
an earlier effective date for the award of a 70 percent 
rating for schizophrenia to January 6, 1997.  At the same 
time, the award of TDIU was made effective to January 6, 
1997.

8.  The veteran was notified of the decision to grant an 
earlier effective date for TDIU but did not appeal that 
decision.  

9.  The RO's March 1999 decision represents the last final 
decision with respect to the effective date for TDIU.  

10.  In July 2002, the veteran claimed that he should be 
awarded an earlier effective date for TDIU.

11.  The evidence submitted in support of the veteran's 
current claim for an earlier effective date bears directly 
and substantively on the matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of his claim.

12.  The claim for an earlier effective date for the the 
grant of TDIU is reopened.

13.  Prior to January 1997, the veteran's service-connected 
disabilities included schizophrenia, rated at 30 percent 
disabling, and residuals of right and left wrist fractures, 
both rated at 0 percent disabling.

14.  Prior to January 1997, the veteran's service-connected 
disabilities did not meet the percentage standards for 
unemployability.  

15.  The veteran maintains that he has not worked full-time 
since October 1979, and has a high school education.  He has 
experience primarily as a factory worker.

16.  Prior to January 1997, private medical evidence 
indicated that the veteran was unable to secure or follow 
substantially gainful employment because of his service-
connected psychiatric disability.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's March 1999 
decision establishing an earlier effective date for TDIU is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7103 (West 2002); 38 C.F.R. § 3.156 
(2004); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  The veteran is not entitled to an effective date earlier 
than January 6, 1997, for a grant of TDIU.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.400, 4.16(a) (2004).

3.  The criteria for the submission of the claim for a TDIU 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, are met. 38 C.F.R. 
§§ 3.321(b), 4.16(b) (2002); Bowling v. Principi, 15 Vet. 
App. 1 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations: New and Material Evidence

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  However, when an appellant seeks to reopen a claim 
based on new evidence, the Board must first determine whether 
new and material evidence has been submitted.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

In 1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (the 
Veterans Claims Court) found that when a veteran sought to 
reopen a claim based on new evidence, the Board first 
determined whether the additional evidence was "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim was 
reopened and the Board evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

VA regulations were recently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  This provision became effective in 
August 2001.  As the veteran filed his claim in July 2002, 
the amended provisions are not applicable in this case.

New and Material Evidence: Legal Analysis

After a review of the evidence, the Board finds that the 
claim should be reopened.  Significantly, in support of his 
most recent claim, the veteran submitted a statement dated in 
August 2002 from a VA staff psychiatrist that the veteran's 
psychotic symptoms extend back to 1977 with increasing social 
and vocational problems as early as 1975.  The physician 
indicated that the veteran's past medical history was 
consistent with an extended prodromal phase leading to a 
psychotic break in 1977.  He noted that the age of onset, and 
the time frame for increasing symptoms was entirely 
consistent with the natural course of schizophrenia.  The 
Board finds that this new supporting evidence that the 
veteran's service-connected disability effective his 
vocational opportunities as early as the 1970s and should be 
considered.

Laws and Regulations: Earlier Effective Date for TDIU

Having decided that the claim for an earlier effective date 
should be reopened on the basis of new and material evidence, 
the Board will now turn to the merits of the veteran's claim.  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  

(1) Disabilities of one or both upper extremities, or of 
one or both lower extremities, including the bilateral 
factor, if applicable,  

(2) Disabilities resulting from common etiology or a 
single accident,  

(3) Disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric,  

(4) Multiple injuries incurred in action, or  

(5) Multiple disabilities incurred as a prisoner of war.  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).  

Effective dates for the grant of total ratings are governed 
by the increased rating provisions of 38 C.F.R. 
§ 3.400(o)(1)(2).  Servello v. Derwinski, 3 Vet. App. 196 
(1992); Wood v. Derwinski, 1 Vet. App. 367 (1991).  In 
general, the effective date for an increase will be the date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  For an increase in 
disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if application is 
received within 1 year from such date; otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).

In Servello, the Veterans Claims Court pointed out that the 
applicable statutory and regulatory provisions require that 
the Board look to all communications in the file that may be 
interpreted as applications or claims, formal or informal, 
for increased benefits.  Then, the Board must examine all 
other evidence of record to determine the "earliest date of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Veterans 
Claims Court held that for a veteran to prevail in a claim 
for individual unemployability benefits, it was necessary 
that the record reflected some factor which took his case 
outside the norm, with respect to a similar level of 
disability under the rating schedule.  38 C.F.R. §§ 4.1, 
4.15.  The fact that a claimant was unemployed or had 
difficulty obtaining employment was not enough.  The question 
was whether or not the veteran was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  See Beaty v. Brown, 6 Vet. App. 
532, 538 (1994).

Factual Background

The veteran was discharged from military service and first 
hospitalized for a psychiatric disorder in 1977, diagnosed as 
schizophrenia.  He filed multiple claims for service-
connection over the years.  The Board denied service 
connection for an acquired psychiatric disorder by decision 
dated in February 1987.  

In July 1988, the veteran again filed a claim for a 
psychiatric disorder.  He was told that he had to submit new 
evidence and the claim would be reconsidered.  In April 1990, 
he submitted a VAF 21-526 for his "sickness."  He filed out 
the sections of the form that he claimed to be totally 
disabled and indicated that he last worked in October 1979.  
E



ven the three jobs he listed appeared to be marginal 
employment, and were listed as 6 months, 1 month, and 3 days 
in length.  

In support of his claim, the veteran submitted statements 
from his private psychiatrist.  In a May 1990 letter, the 
private physician enclosed copies of the veteran's two recent 
hospitalizations (August 1989 and May 1990).  The physician 
stated: 

[the veteran] suffers from Chronic 
Paranoid Schizophrenia and in spite of 
treatment, is usually symptomatic.  He is 
clearly disabled and unable to sustain 
employment.

In a letter received by VA in June 1990 (dated May 1987), a 
clinical social worker reported that:

though [the veteran] has expressed an 
interest in working, it is unlikely that 
he could tolerate the stress of public 
employment due to interpersonal pressures 
and his paranoid ideation.

Although the claim was on appeal for a number of years, 
including two Board remands, service-connection for 
schizophrenia was eventually granted by rating decision dated 
in November 1996.  An effective date of July 15, 1988, was 
established.  






Legal Analysis

In the opinion of the Board, the record reflects that the 
veteran has been unable to secure or follow substantially 
gainful employment because of his service-connected 
psychiatric disability since April 27, 1990.  After this 
date, the evidence on file, including private treatment 
records, hospitalizations, and ultimately a VA examination 
reflect that the veteran was unemployed.  

The private treatment records and a statement from his 
private physician, which were received by VA in May 1990, 
reflect that the veteran was "clearly disabled and unable to 
sustain employment."  In a statement by a private social 
worker received by VA in June 1990 (although dated in 1987) 
reflected that the veteran had expressed an interest in 
working but it was "unlikely that he could tolerate the 
stress of public employment due to interpersonal pressures 
and his paranoid ideation."  

Thus, the evidence reflects that the veteran was unemployed 
because of his service-connected disabilities.  Accordingly, 
the Board finds that it is factually ascertainable that he 
had been unable to secure or follow substantially gainful 
employment because of his service-connected psychiatric 
disability since April 1990.  As the veteran's claim for 
entitlement to service connection was filed and ultimately 
granted effective back to July 1988, TDIU benefits are 
granted effective as of the date it was factually 
ascertainable that he was unemployable due to his service-
connected disability, i.e. April 27, 1990.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).




ORDER


New and material evidence having been submitted, the claim 
for entitlement to an earlier effective date for the grant of 
a TDIU is reopened and the appeal is granted to this extent. 

2.  Entitlement to an effective date earlier than January 6, 
1997, for the grant of TDIU.



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


